Citation Nr: 0607504	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The case is currently under the 
regional office jurisdiction of the Indianapolis, Indiana RO.

Procedural history

The veteran served on active duty from September 1976 to 
January 2000.

In the November 1999 rating decision, the Louisville RO, in 
pertinent part, granted service connection for acne and 
assigned a noncompensable (zero percent) evaluation therefor.  
The veteran indicated disagreement with that rating and, 
after being issued a statement of the case, perfected his 
appeal by the timely submission, in September 2002, of a 
document accepted by the RO as a substantive appeal. 

In February 2005, the Board remanded the issue of entitlement 
to a compensable evaluation for service-connected acne.  The 
claim is again before the Board for appellate consideration.

Issues not on appeal

In its February 2005 decision, the Board rendered decisions 
on various other issues; those matters are no longer on 
appellate status and are not before the Board.  
See 38 C.F.R. § 20.1100 (2005).  The Board also noted at that 
time that additional issues were not on appeal; those matters 
were not thereafter developed for appellate consideration, 
and are likewise not before the Board at this time.




FINDINGS OF FACT

1.  Service-connected acne has been manifested primarily by 
symptoms on an exposed surface (the face) and manifested by 
itching.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected acne 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
service-connected acne have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (in 
effect prior to and as of August 30, 2002), Diagnostic Code 
7806 (in effect prior to August 30, 2002), and Diagnostic 
Code 7828 (effective as of August 30, 2002).

2.  The criteria for an increased disability rating for the 
veteran's service-connected acne on an extraschedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for acne, 
essentially alleging that this disability is sufficiently 
severe as to warrant assignment of a compensable evaluation.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
1999 rating action, in the statement of the case issued in 
July 2002, and in the supplemental statement of the case 
issued in December 2005, of the relevant law and regulations 
pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
August 2005.  This letter advised the veteran of the 
provisions relating to the VCAA.  He was specifically advised 
that VA was responsible for obtaining relevant records from 
any federal agency, to include records from the military, 
from VA medical centers including private facilities where VA 
authorized treatment, or the Social Security Administration.  
He was notified that, on his behalf, VA would make reasonable 
efforts to obtain relevant records not held by any federal 
agency, to include records from state or local governments, 
private doctors and hospitals, or current or former 
employers.  In the supplemental statement of the case 
furnished to him in December 2005, the provisions of 
38 C.F.R. § 3.159, which pertain to VCAA procedures and 
obligations, were set forth; these regulations, at 38 C.F.R. 
§ 3.159(b), stipulate that "VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", thereby satisfying the "give 
us all you have" standard of Quartuccio.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes the requirements of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), whereby the Court appeared 
to indicate that a claimant is to be provided with VCAA 
notice prior to adjudication of his or her claim.  The 
veteran's claim was initially considered by the RO in 
November 1999, prior to the promulgation of the VCAA.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, the RO re-adjudicated the veteran's claim in 
December 2005, as reflected by the supplemental statement of 
the case issued in that month, subsequent to the issuance of 
the VCAA letter in August 2005 and after the veteran had been 
accorded the opportunity to provide additional evidence and 
argument.  Thus, any prejudice to the veteran due to the 
timing of the VCAA notice has been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and her 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and the reports of VA examinations.  The veteran has 
not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered but 
declined the opportunity to present testimony at a hearing at 
the RO and/or before a Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Schedular criteria

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes by the Board's February 2005 remand and in 
the December 2005 supplemental statement of the case; the 
latter document reflects that the RO has evaluated the 
veteran's service-connected acne under both the old and new 
versions of the criteria.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will similarly apply both the old 
and new versions of the criteria to the veteran's claim.  

(i.)  The former schedular criteria

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) evaluation if there was slight, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was appropriate if there was exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was assigned if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

In addition, prior to August 30, 2002, Diagnostic Code 7800 
was available for rating disfiguring scars of the head, face 
or neck.  Under this diagnostic code, slight scarring was 
noncompensable.  Moderate, disfiguring scars were rated as 10 
percent disabling, while severe scarring, especially scarring 
that produced a marked and unsightly deformity of the 
eyelids, lips, or auricles was rated as 30 percent disabling.  
Complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement, was 
rated as 50 percent disabling.

(ii.)  The current schedular criteria

As of August 30, 2002, service-connected acne is rated 
pursuant to diagnostic criteria that apply specifically to 
acne.  Under these criteria, set forth at Diagnostic Code 
7828, superficial acne (comedones), papules, pustules, 
superficial cysts) of any extent is rated as noncompensable.  
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck, is rated as 10 percent 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck is 
rated as 30 percent disabling.

Diagnostic Code 7828 also allows for rating pursuant to 
Diagnostic Code 7800. Under the revised criteria as of August 
30, 2002 for rating the skin, Diagnostic Code 7800 
[disfigurement of the head, face, or neck] a 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement, is assigned a 30 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement, is assigned a 50 percent 
evaluation.   An 80 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's acne is currently rated under Diagnostic Code 
7806, which sets forth the criteria for evaluating dermatitis 
or eczema.  Prior to the revision of the diagnostic criteria 
for skin disorders, effective as of August 30, 2002, this was 
the appropriate code by which to evaluate acne,  inasmuch as 
Diagnostic Code 7806 pertained to the skin disorder (eczema) 
that most nearly approximated the service-connected 
disability in the rating criteria.  See 38 C.F.R. § 4.20 
(2005) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.

As of August 30, 2002, however service-connected acne is 
rated pursuant to diagnostic criteria that apply specifically 
to acne, set forth at 38 C.F.R. § 4.118, Diagnostic Code 7828 
(2005).  This is now the appropriate diagnostic standard by 
which to evaluate service-connected acne, as it applies 
specifically to the disability on appeal (acne).  In 
addition, as noted above Diagnostic Code 7828 allows for 
rating as disfigurement of the head, face, or neck 
(Diagnostic Code 7800).
  
In brief, the Board finds that former Diagnostic Code 7806 is 
most appropriate for the period prior to August 30, 2002 and 
Diagnostic Code 7828 is applicable as of and since that date, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2002); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  The Board can identify nothing in the evidence 
to suggest that another diagnostic code or codes would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  

Factual background

The most report of the most recent evaluation of the 
veteran's acne, which was that conducted on VA examination in 
September 2005, shows that the veteran indicated that he had 
been taking medication by mouth and applying several 
medications topically.  According to the examiner, the 
veteran denied any treatments including corticosteroids, 
immunosuppressive drugs, and light therapy.  The report shows 
that the veteran indicated that his acne condition had been 
fairly constant in severity, and affected both his back and 
face.  On examination, it was determined that there was a 
macular-papular eruption with mild erythema and occasional 
pustules affecting 10 percent of the face and 10 percent of 
the back.  The report further indicates involvement of 2.3 
percent of the exposed body and 2.1 percent of the total 
body.  

The report of a May 2005 VA outpatient treatment record notes 
that the veteran had scattered  acne on his face.  In May 
2004 he was noted as having scattered small-sized acne.  

The report of a December 2001 VA examination shows that the 
veteran reported outbreaks of acne on his face that occurred 
once or twice a month.  On examination, there were multiple 
inflammatory papules on his nose and cheeks, along with some 
superficial erosions where the veteran scratched.  

The report of a November 1999 VA examination indicates the 
presence of a non-visible but palpable bump on the right side 
of the nose, along with two 5 mm. crusty spots on the left 
side of the chin and a few scattered spots of erythema over 
the bilateral anterior neck at the collar line.  There was a 
half-centimeter slightly hypopigmented scar on the left side 
of the lower lip that was described as "barely discernable" 
and looking "like a wrinkle in the lip."  The veteran at 
that time indicated that a still "gets a few bumps on the 
chin or nose still", along with occasional flare-ups on his 
shoulders and upper back.

Analysis

Schedular rating

As discussed above, the veteran's service-connected acne will 
be evaluated by the Board under both old and new criteria 
because there has been a change in regulations during the 
appellate period, with the caveat that revised regulations 
which specifically pertain to acne cannot be applied earlier 
than the effective date of the revision.  

(i.)  The former schedular criteria

Under the provisions of Diagnostic Code 7806 that were in 
effect prior to the August 30, 2002 revision, eczema with 
exfoliation, exudation or itching that involves an exposed 
area is 10 percent disabling.  Acne on the face by definition 
involves an exposed area, while the medical evidence, and in 
particular the report of the December 2001 VA examination 
which indicated that the veteran had been scratching his 
acne, shows that there was itching.  The Board accordingly 
concludes that, pursuant to the criteria set forth in 
Diagnostic Code 7806 prior to revision thereof on August 30, 
2002, a 10 percent disability rating for service-connected 
acne is appropriate.

The question that must next be addressed is whether a rating 
greater than 10 percent can be assigned under former 
Diagnostic Code 7806.  A 30 percent rating was appropriate 
for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  The medical evidence 
indicates that the veteran's facial acne was intermittent in 
nature; in December 2001 he asserted that he had problems 
only once or twice a month, while in November 1999 he cited 
only occasional flareups.  It therefore follows that the 
evidence does not demonstrate that the itching due to his 
acne was constant in nature.  Accordingly, the Board does not 
believe that a 30 percent rating is warranted under the 
former Diagnostic Code 7806.   

Likewise, the evidence does not demonstrate that his acne was 
severely disfiguring, with a marked and unsightly deformity 
of the eyelids, lips or auricles, such that an 30 percent 
rating could be awarded under the pre-August 30, 2002 version 
of Diagnostic Code 7800.  The only evidence of any such 
deformity was on examination in November 1999, when a barely 
discernable scar that looked like a wrinkle on the lip was 
identified.

(ii.)  The current schedular criteria

Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck, is rated as 10 percent 
disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 
(2005).

In this case, the veteran's acne has not been described as 
deep; however, it also affects  his back.  The schedular 
criteria are disjunctive, not conjunctive. 
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Under such circumstances, 
a 10 percent disability rating is warranted.  

Under current  Diagnostic Code 7828, a rating greater than 10 
percent is appropriate for deep acne, which is identified as 
deep inflamed nodules and pus-filled cysts affecting 40 
percent or more of the face or neck.  The report of the 
September 2005 VA examination, however, indicates that there 
were neither deep inflamed nodules nor pus-filled cysts.  
Moreover, the symptoms that were manifested, identified as a 
macular-papular eruption with mild erythema and occasional 
pustules, affected only 10 percent of the face and 10 percent 
of the back.  None of the other medical records dated on or 
after August 30, 2002 reflect involvement of at least 40 
percent of the face or neck.

Under the revised version of Diagnostic Code 7800, a rating 
greater than 10 percent can be awarded for visible or 
palpable tissue loss, or with four or five characteristics of 
disfigurement.  Neither the September 2005 VA examination, 
nor any other medical record dated on or after August 30, 
2002, shows that there was any such tissue loss, or that at 
least four of the characteristics of disfigurement enumerated 
at Diagnostic Code 7800 were manifested.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the above analysis, which specifically addressed the 
question of different ratings during the period for which 
this claim has been on appeal, the Board implicitly addressed 
the question of "staged" ratings.  The Board has concluded 
that a 10 percent rating is warranted for the veteran's 
service-connected acne effective as of the date of service 
connection, February 1, 2000  For reasons explained in the 
Board's discussion of the schedular criteria, above, while a 
10 percent rating was and is appropriate, at no time was a 
rating in excess of 10 percent warranted.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and Bagwell v. 
Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
with particular regard to the veteran's service-connected 
acne, and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for treatment for his acne.  To the 
contrary, there is no evidence that the veteran has at any 
time since leaving military service been hospitalized for 
treatment of this disability.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
The report of the September 2005 VA examination, in fact, 
shows that this concern was specifically considered, with the 
examiner noting that the veteran was currently employed, and 
that his skin condition did not affect his occupation, 
activities of daily living, or his recreational activities.  
Any occupational impairment specifically resulting from his 
service-connected acne is specifically contemplated in the 10 
percent rating assigned herein for that disability.   See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected acne presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, the Board finds that a 10 percent rating is 
appropriate for the veteran's service-connected acne.  The 
appeal is allowed to that extent.




ORDER

A 10 percent disability rating for service-connected acne is 
granted, subject to the laws and regulations governing the 
disbursement of VA monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


